
	

113 HR 249 RH: Federal Employee Tax Accountability Act of 2013
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		 Union Calendar No. 24
		113th CONGRESS
		1st Session
		H. R. 249
		[Report No. 113–38, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 15, 2013
			Mr. Chaffetz
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the
			 Committee on House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		
			April 12, 2013
			Reported from the Committee on Oversight and Government
			 Reform
		
		
			April 12, 2013
			The Committee on
			 House Administration discharged; committed to the Committee of
			 the Whole House on the State of the Union and ordered to be
			 printed
		
		
			
		
		A BILL
		To amend title 5, United States Code, to
		  provide that persons having seriously delinquent tax debts shall be ineligible
		  for Federal employment.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Employee Tax Accountability
			 Act of 2013.
		2.Ineligibility of
			 persons having seriously delinquent tax debts for Federal employment
			(a)In
			 generalChapter 73 of title
			 5, United States Code, is amended by adding at the end the following:
				
					VIIIIneligibility
				of Persons Having Seriously Delinquent Tax Debts for Federal
				Employment
						7381.DefinitionsFor purposes of this subchapter—
							(1)the term
				seriously delinquent tax debt means an outstanding debt under the
				Internal Revenue Code of 1986 for which a notice of lien has been filed in
				public records pursuant to section 6323 of such Code, except that such term
				does not include—
								(A)a debt that is
				being paid in a timely manner pursuant to an agreement under section 6159 or
				section 7122 of such Code;
								(B)a debt with
				respect to which a collection due process hearing under section 6330 of such
				Code, or relief under subsection (a), (b), or (f) of section 6015 of such Code,
				is requested or pending;
								(C)a debt with respect to which a levy has
				been issued under section 6331 of such Code (or, in the case of an applicant
				for employment, a debt with respect to which the applicant agrees to be subject
				to a levy issued under such section); and
								(D)a debt with
				respect to which relief under section 6343(a)(1)(D) of such Code is
				granted;
								(2)the term
				employee means an employee in or under an agency, including an
				individual described in sections 2104(b) and 2105(e); and
							(3)the term
				agency means—
								(A)an Executive
				agency;
								(B)the United States
				Postal Service;
								(C)the Postal
				Regulatory Commission; and
								(D)an employing
				authority in the legislative branch.
								7382.Ineligibility
				for employment
							(a)In
				generalSubject to subsection (c), any person who has a seriously
				delinquent tax debt shall be ineligible to be appointed or to continue serving
				as an employee.
							(b)Disclosure
				requirementThe head of each agency shall take appropriate
				measures to ensure that each person applying for employment with such agency
				shall be required to submit (as part of the application for employment)
				certification that such person does not have any seriously delinquent tax
				debt.
							(c)RegulationsThe
				Office of Personnel Management, in consultation with the Internal Revenue
				Service, shall, for purposes of carrying out this section with respect to the
				executive branch, promulgate any regulations which the Office considers
				necessary, except that such regulations shall provide for the following:
								(1)All due process
				rights, afforded by chapter 75 and any other provision of law, shall apply with
				respect to a determination under this section that an applicant is ineligible
				to be appointed or that an employee is ineligible to continue serving.
								(2)Before any such
				determination is given effect with respect to an individual, the individual
				shall be afforded 180 days to demonstrate that such individual’s debt is one
				described in subparagraph (A), (B), (C), or (D) of section 7381(a)(1).
								(3)An employee may continue to serve, in a
				situation involving financial hardship, if the continued service of such
				employee is in the best interests of the United States, as determined on a
				case-by-case basis.
								(d)Reports to
				CongressThe Director of the
				Office of Personnel Management shall report annually to Congress on the number
				of exemptions made pursuant to subsection (c)(3).
							7383.Review of
				public records
							(a)In
				generalEach agency shall
				provide for such reviews of public records as the head of such agency considers
				appropriate to determine if a notice of lien (as described in section 7381(1))
				has been filed with respect to an employee of or an applicant for employment
				with such agency.
							(b)Additional
				requestsIf a notice of lien is discovered under subsection (a)
				with respect to an employee or applicant for employment, the agency may—
								(1)request that the
				employee or applicant execute and submit a form authorizing the Secretary of
				the Treasury to disclose to the head of the agency information limited to
				describing whether the employee or applicant has a seriously delinquent tax
				debt; and
								(2)contact the
				Secretary of the Treasury to request tax information limited to describing
				whether the employee or applicant has a seriously delinquent tax debt.
								(c)Authorization
				formThe Secretary of the Treasury shall make available to all
				agencies a standard form for the authorization described in subsection
				(b)(1).
							(d)Negative
				considerationThe head of an agency, in considering an
				individual’s application for employment or in making an employee appraisal or
				evaluation, shall give negative consideration to a refusal or failure to comply
				with a request under subsection (b)(1).
							7384.ConfidentialityNeither the head nor any other employee of
				an agency may—
							(1)use any
				information furnished under the provisions of this subchapter for any purpose
				other than the administration of this subchapter;
							(2)make any
				publication whereby the information furnished by or with respect to any
				particular individual under this subchapter can be identified; or
							(3)permit anyone who
				is not an employee of such agency to examine or otherwise have access to any
				such
				information.
							.
			(b)Clerical
			 amendmentThe analysis for chapter 73 of title 5, United States
			 Code, is amended by adding at the end the following:
				
					
						SUBCHAPTER VIII—INELIGIBILITY OF PERSONS HAVING SERIOUSLY
				DELINQUENT TAX DEBTS FOR FEDERAL EMPLOYMENT
						7381. Definitions.
						7382. Ineligibility for employment.
						7383. Review of public records.
						7384. Confidentiality.
					
					.
				  
			3.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect 9 months after the date of
			 enactment of this Act.
		
	
		April 12, 2013
		Reported from the Committee on Oversight and Government
		  Reform
		April 12, 2013
		The Committee on House
		  Administration discharged; committed to the Committee of the
		  Whole House on the State of the Union and ordered to be printed
	
